20-1399-cv
Beverley v. NYC Health & Hosps. Corp. et al.

                                  UNITED STATES COURT OF APPEALS
                                     FOR THE SECOND CIRCUIT

                                         SUMMARY ORDER
Rulings by summary order do not have precedential effect. Citation to a summary order filed
on or after January 1, 2007, is permitted and is governed by Federal Rule of Appellate
Procedure 32.1 and this Court’s Local Rule 32.1.1. When citing a summary order in a
document filed with this Court, a party must cite either the Federal Appendix or an
electronic database (with the notation “summary order”). A party citing a summary order
must serve a copy of it on any party not represented by counsel.

       At a stated term of the United States Court of Appeals for the Second Circuit, held at
the Thurgood Marshall United States Courthouse, 40 Foley Square, in the City of New York,
on the 19th day of April, two thousand twenty-one.

PRESENT:           AMALYA L. KEARSE,
                   JOSÉ A. CABRANES,
                   ROSEMARY S. POOLER,
                                Circuit Judges.


MAUVAREEN BEVERLEY,

                             Plaintiff-Appellant,                       20-1399-cv

                             v.

NEW YORK CITY HEALTH AND HOSPITALS CORP.,
MITCHELL KATZ, Individually and as Chief Operating
Officer of New York City Health and Hospitals Corp.
and individually, STANLEY BREZENOFF, Individually
and as Interim Chief Operating Officer and President
of New York City Health and Hospitals Corp.,
PLACHIKKAT V. ANANTHARAM, Individually and as
Chief Financial Officer of New York City Health and
Hospitals Corp.,

                             Defendants-Appellees. *




    *
        The Clerk of Court is directed to amend the case caption as set forth above.

                                                       1
FOR PLAINTIFF-APPELLANT:                                   SANDRA D. PARKER, New York, NY.

FOR DEFENDANTS-APPELLEES:                                  ZACHARY S. SHAPIRO, Richard P.
                                                           Dearing, Jane L. Gordon (on the brief), for
                                                           James E. Johnson, Corporation Counsel
                                                           of the City of New York

       Appeal from a March 30, 2020 judgment of the United States District Court for the
Southern District of New York (Edgardo Ramos, Judge).

     UPON DUE CONSIDERATION WHEREOF, IT IS HEREBY ORDERED,
ADJUDGED, AND DECREED that the judgment of the District Court be and hereby is
VACATED and the case REMANDED for further proceedings.

         Plaintiff-Appellant Mauvareen Beverley appeals a March 30, 2020 judgment of the District
Court (“March 30 Dismissal”) dismissing her First Amended Complaint (“FAC”) pursuant to
Federal Rule of Civil Procedure 12(b)(6) for failure to state a claim upon which relief can be granted.
The FAC asserted claims of retaliation and discrimination on the basis of race, ethnicity, gender, and
age against Defendants-Appellees New York City Health and Hospitals Corporation, Mitchel Katz,
Stanley Brezenoff, and Plachikkat Anantharam (“Defendants”) under 42 U.S.C. §§ 1981 and 1983
and under the New York City Human Rights Law, NYC Admin. Code 8-107 et seq. We assume the
parties’ familiarity with the underlying facts, the procedural history of the case, and the issues on
appeal.

        The District Court dismissed Beverley’s discrimination claims principally on the ground that
Beverley failed to plead facts giving rise to an inference of discriminatory animus and dismissed
Beverley’s retaliation claims on the ground that Beverley failed to allege both when she complained
to her supervisors and the substance of those complaints. On May 1, 2020, (having already filed this
appeal) Beverley moved for reconsideration of the March 30 Dismissal and for leave to amend her
complaint. By an Opinion and Order of September 25, 2020 the District Court denied Beverley’s
motion for reconsideration but also (1) clarified that the March 30 Dismissal was without prejudice
and (2) expressly declined to hold that any further opportunity to amend would be futile. The
District Court denied Beverley’s request for leave to amend without prejudice, subject to refiling
upon resolution of this appeal.

         Because the District Court is prepared to entertain a renewed motion for leave to amend, we
think it premature to rule on Beverley’s appeal and we intimate no opinion as to its merits. We
vacate the March 30 Dismissal and remand the case to the District Court to consider whether to
grant Beverley leave to amend.




                                                   2
                                      CONCLUSION

      For the foregoing reasons, we VACATE the March 30, 2020 judgment of the District Court
and REMAND the case to the District Court for further proceedings consistent with this order.


                                                  FOR THE COURT:
                                                  Catherine O’Hagan Wolfe, Clerk




                                              3